             Case 3:20-cv-00002-JM Document 13 Filed 06/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION
GARRY THOMAS                                                                PLAINTIFF
ADC #173372

v.                                  No: 3:20-cv-00002 JM

CARTER, et al.                                                          DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 23rd day of June, 2020.


                                                   UNITED STATES DISTRICT JUDGE
